—Judgment, Supreme Court, Bronx County (George D. Covington, J.), rendered March 23, 1992, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request for a continuance on the basis of his claimed medical unfitness to proceed. The court was entitled to rely on its observations of defendant’s unexceptional demeanor and its own common-sense evaluation of the trivial nature of defendant’s medical problem (People v Brown, 202 AD2d 266, 267, lv denied 83 NY2d 964), to wit, extraction of a tooth some *185days previously, with some continued over the counter medication.
Defendant was not entitled to be present at a colloquy between the court, counsel, and a juror concerning the inconvenience to the juror of extended jury service (People v Aguilera, 82 NY2d 23, 34). While it was improper for the court to reassure the juror that the jury would not deliberate overnight, were we to review this unpreserved error we would find no coercive effect in view of the overwhelming evidence of guilt and the brevity of deliberations.
Defendant’s remaining claims, including those contained in his supplemental brief, are unpreserved, or inadequately preserved, and we decline to review any of them in the interest of justice. Were we to review them, we would find each claim to be without merit, and, further, that each error, if any, would be harmless beyond a reasonable doubt in view of the overwhelming evidence of guilt. Concur—Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.